The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claim(s) 15-20, 23-39 is/are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record including Aug’610 (US 20150216610) and Mei (US 20160004952) do not provide a teaching that suggests, in conjunction with other limitations as detailed in the independent claims, a surgical sponge comprising attachment tabs of the base layer and the first protective layer project inward from the inner perimeter of the loop antenna, each of the one or more attachment tabs defining a perimeter edge portion of the hole, and an entire perimeter of the hole being spaced from an outer perimeter of the tag, at least a portion of the electrically responsive member being located in one of the one or more attachment tabs. Furthermore, there is no explicit motivation or reason to modify the teachings of Aug’610/Mei to arrive at a tag in a sponge comprising an electronically responsive member specifically in an inward tab.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MAI whose telephone number is (571)272-8283.  The examiner can normally be reached on M-F 8-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Thien T Mai/
Primary Examiner, Art Unit 2887